DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A in the reply filed on 06/01/2021 is acknowledged.
The Examiner notes that claim 5 has been indicated as withdrawn by Applicant. However, claim 14, which is substantially similar, was not withdrawn. The Examiner agrees with Applicant that claim 14 reads on the elected species. As such, claim 5 similarly reads on the elected species and will be treated as not withdrawn. If Applicant truly wishes claim 5 to be withdrawn, a note in the response to this Office Action is required.  

Status of Claims
	This Office Action is in response to the application filed on 06/20/2019. Claims 1-20 are presently pending and are presented for examination.
Claims 6-9 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 06/20/2019 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 34C, in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 line 24 recites the limitation “the countershaft”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if the countershaft is referring to one of the input shaft, output shaft, first shaft, second shaft, third shaft, fourth shaft or fifth shaft, or if the countershaft requires an additional shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winckler (US 3802293 A) in view of Yamada (WO 2019069346 A1).
Regarding claim 1, Winckler discloses a transmission (see Fig. 1 and 2, A) for a work vehicle (see column 10 lines 25-26, wherein a road vehicle, such as a truck) with an engine (see column 18 lines 61-62, wherein said input shaft being drivingly connected to an engine of a vehicle) and a drivetrain (see Fig. 1 and 2, wherein A is disclosed as a transmission of a vehicle such as a truck, and shaft 61 is disclosed as an output shaft. As such, the output shaft 61 of the transmission is inherently connected to a drivetrain), comprising: a plurality of shafts (output shaft of engine, 1, 31, 32, 51, 52, 76, 87), comprising: an input shaft (see column 18 lines 61-62, wherein said input shaft being drivingly connected to an engine of a vehicle; as such, the engine inherently has an output shaft, which is considered the input shaft to the transmission A) configured for connecting to and receiving power from the engine (see Fig. 1 and 2); an output shaft (61) configured for connecting to the drivetrain (see Fig. 1 and 2); a first shaft (1) a second shaft (31); a third shaft (32); a fourth shaft (76) operably connected to the first shaft (via 2), the second shaft (via 2 and 6), the third shaft (via 2 and 7), and the output shaft (via 44); and a fifth shaft (87) operably connected to the first shaft (via 2), the second shaft (via 2 and 6), and the third shaft (via 2 and 7); a plurality of gears (2, 3, 6, 21, 38, 7, 22, 33, 42, 44, 45, 56, 81, 93, 63, 68, 77) arranged on the plurality of shafts; and a plurality of clutches (10, 15, 67, 89, 47) arranged on the plurality of shafts, a two-speed range (C), the plurality of clutches comprising: a first clutch configured for selectively drivingly connecting the first shaft with the input shaft (see column 10 lines 35-36, wherein the main clutch, if there is one, to be engaged; the main clutch in a vehicle is known to be between the engine and the transmission. As such, the disclosed main clutch selectively connects the first shaft with the output of the engine, or input shaft); a second clutch (10) configured for selectively drivingly connecting the second shaft with the input shaft; and a third clutch (15) configured for selectively drivingly connecting the third shaft with the input shaft (see Fig. 1 and 2). Winckler fails to providing for 12 speeds driving a two-speed range resulting in at least 24 speeds. However, Yamada teaches at least 24 speeds (see Fig. 3, F1-F24). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Winckler with at least 24 speeds, as taught by Yamada, to increase the number of gears in the transmission allowing for smaller step ratios between gears and allows for smaller engines to power larger machines. As a result of the combination, the following limitations would necessarily result: providing for 12 speeds (Yamada, F1-F12) driving a two-speed range (Winckler, C) resulting in at least 24 speeds (Yamada, F1-F24). Additionally, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance, duplicating the six speed transmission to a twelve speed transmission would not produce a new and unexpected result. Further motivation exists for duplicating the six speed transmission into a twelve speed transmission since one of ordinary skill in the art would have known that increasing the number of gears allows for smaller engines to operate larger machines.        
Regarding claim 2, Winckler discloses the plurality of shafts (output shaft of engine, 1, 31, 32, 51, 52, 76, 87), gears (2, 3, 6, 21, 38, 7, 22, 33, 42, 44, 45, 56, 81, 93, 63, 68, 77), and clutches (10, 15, 67, 89, 47) provide for full-power shifting (see Fig. 3, wherein transmission A is disclosed as a power shift transmission) and skip shifting from one gear of the plurality of gears to another gear of the plurality of gears (Winckler does not disclose any prevention of skip shifting. As such, since Winckler discloses a standard 6 speed manual transmission, it is inherent that skipping gears, i.e., from 3rd to 5th, is permitted). Note: "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Regarding claim 3, Winckler discloses a fourth clutch (89) and a bypass gear (93), the fourth clutch is in the form of a jump clutch which is configured for selectively coupling the output shaft (61) with the fifth shaft (87), the jump clutch providing for a jump speed in addition to the 12 speeds driving the two-speed range resulting in 25 speeds (see column 13 lines 14, wherein the bypass clutch system has its own ratio).  
the jump clutch (89) and the bypass gear (93) provide for a bypass path through the jump clutch (see Fig. 2).  
Regarding claim 5, Winckler discloses a range section (47) arranged on the output shaft (61) for providing the two-speed range and a fifth clutch (58) arranged on the output shaft, the range section includes a low range (L) and a high range (H) 5and the fifth clutch is configured for selectively engaging one of the low range and high range (see Fig. 2).
Regarding claim 10, Winckler discloses a work vehicle ((see column 10 lines 25-26, wherein a road vehicle, such as a truck), comprising: a chassis (work vehicles such as trucks inherently have a chassis); an engine (see column 18 lines 61-62, wherein said input shaft being drivingly connected to an engine of a vehicle) supported by the chassis (an engine in a work vehicle is inherently supported by the chassis); a drivetrain (see Fig. 1 and 2, wherein A is disclosed as a transmission of a vehicle such as a truck, and shaft 61 is disclosed as an output shaft. As such, the output shaft 61 of the transmission is inherently connected to a drivetrain) operably connected to the chassis (drivetrains in a work vehicle are inherently operably connected to the chassis); a transmission (see Fig. 1 and 2, A) operably connected to the engine (see column 18 lines 61-62, wherein said input shaft being drivingly connected to an engine of a vehicle), the transmission comprising: a plurality of shafts (output shaft of engine, 1, 31, 32, 51, 52, 76, 87), comprising: an input shaft (see column 18 lines 61-62, wherein said input shaft being drivingly connected to an engine of a vehicle; as such, the engine inherently has an output shaft, which is considered the input shaft to the transmission A) operably connected to and receiving power from the engine (see Fig. 1 and 2); an output shaft (61) operably connected to the drivetrain (see Fig. 1 and 2); a first shaft (1); a second shaft (31); a third shaft (32); a fourth shaft (76) operably connected to the first shaft (via 2), the second shaft (via 2 and 6), the third shaft (via 2 and 7), and the output shaft (via 44); and a fifth shaft (87) operably connected to the first shaft (via 2), the second shaft (via 2 and 6), and the third shaft (via 2 and 7); 4 a plurality of gears (2, 3, 6, 21, 38, 7, 22, 33, 42, 44, 45, 56, 81, 93, 63, 68, 77) arranged on the plurality of shafts; and a plurality of clutches (10, 15, 67, 89, 47) arranged on the plurality of shafts, a two-speed range (C), the plurality of clutches comprising: a first clutch  configured for selectively coupling the first shaft with the input shaft (see column 10 lines 35-36, wherein the main clutch, if there is one, to be engaged; the main clutch in a vehicle is known to be between ; a second clutch (37) configured for selectively coupling the second shaft with the countershaft (51); and a third clutch (15) configured for selectively coupling the third shaft with the fifth shaft (via 2). Winckler fails to disclose providing for 12 speeds driving a two-speed range resulting in at least 24 speeds. However, Yamada teaches at least 24 speeds (see Fig. 3, F1-F24). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Winckler with at least 24 speeds, as taught by Yamada, to increase the number of gears in the transmission allowing for smaller step ratios between gears and allows for smaller engines to power larger machines. As a result of the combination, the following limitations would necessarily result: providing for 12 speeds (Yamada, F1-F12) driving a two-speed range (Winckler, C) resulting in at least 24 speeds (Yamada, F1-F24). Additionally, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance, duplicating the six speed transmission to a twelve speed transmission would not produce a new and unexpected result. Further motivation exists for duplicating the six speed transmission into a twelve speed transmission since one of ordinary skill in the art would have known that increasing the number of gears allows for smaller engines to operate larger machines.  
Regarding claim 11, Winckler discloses the plurality of shafts (output shaft of engine, 1, 31, 32, 51, 52, 76, 87), gears (2, 3, 6, 21, 38, 7, 22, 33, 42, 44, 45, 56, 81, 93, 63, 68, 77), and clutches (10, 15, 67, 89, 47) provide for full-power shifting (see Fig. 3, wherein transmission A is disclosed as a power shift transmission) and skip shifting from one gear of the plurality of gears to another gear of the plurality of gears (Winckler does not disclose any prevention of skip shifting. As such, since Winckler discloses a standard 6 speed manual transmission, it is inherent that skipping gears, i.e., from 3rd to 5th, is permitted). Note: "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Regarding claim 12, Winckler discloses a fourth clutch (89) and a bypass gear (93), the fourth clutch is in the form of a jump clutch which is configured for selectively coupling the output shaft with the fifth shaft (87), the jump clutch providing for a jump speed in addition to the 12 speeds driving the two-speed range resulting in 25 speeds (see column 13 lines 14, wherein the bypass clutch system has its own ratio).  
Regarding claim 13, Winckler discloses the jump clutch (89) and the bypass gear (93) provide for a bypass path through the jump clutch (see Fig. 2).  
Regarding claim 14, Winckler discloses a range section (47) arranged on the output shaft (61) for providing the two-speed range and a fifth clutch (58) arranged on the output shaft, the range section includes a low range (L) and a high range (H) 5and the fifth clutch is configured for selectively engaging one of the low range and high range (see Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSEPH BROWN/             Primary Examiner, Art Unit 3658